

	

		V

		109th CONGRESS

		2d Session

		S. 2241

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2006

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Carmen Shahrzad

		  Kulcsar.

	

	

		1.Permanent

			 residenceNotwithstanding any

			 other provision of law or any order, for purposes of the Immigration and

			 Nationality Act (8 U.S.C. 1101 et seq.), Carmen Shahrzad Kulcsar shall be

			 deemed to have been lawfully admitted to the United States for permanent

			 residence as of the date of enactment of this Act upon the payment of the

			 required visa fees.

		2.Reduction of

			 number of available visasUpon

			 the granting of permanent residence to Carmen Shahrzad Kulcsar under section 1,

			 the Secretary of State shall instruct the proper officer to reduce by 1 the

			 total number of immigrant visas available during the current fiscal year to

			 natives of the country of the alien’s birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)).

		

